Title: To James Madison from the Union Volunteers of Westmoreland and Fayette Counties, Pennsylvania, ca. 14 December 1811 (Abstract)
From: Union Volunteers of Westmoreland and Fayette Counties, Pennsylvania
To: Madison, James


Ca. 14 December 1811. The officers of the light infantry company called the Union Volunteers, attached to the Seventy-second Regiment, Second Brigade, of the Thirteenth Division of the Pennsylvania militia, are anxious to serve their country “in the field of Mars.” At a full meeting of the company in Uniontown, Fayette County, they resolved to offer their services to the president in order to assist Governor Harrison “on the Wabash against the Indians” for six months or longer after their arrival. They are ready to march at a moment’s warning.
